                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

VINAY GRANT,                       )
                                   )
                       Plaintiff,  )
                                   )
                    v.             )                           No. 4:21-cv-00107-TWP-DML
                                   )
FLOYD COUNTY SHERIFF'S DEPARTMENT, )
FRANK LOOP Sheriff,                )
DAVID FURMAN Jail Commander,       )
ADVANCED CORRECTIONAL              )
HEALTHCARE, INC.,                  )
KELLY Nurse,                       )
                                   )
                       Defendants. )

               ORDER SCREENING AND DISMISSING COMPLAINT, AND
               DIRECTING PLAINTIFF TO FILE AMENDED COMPLAINT

        Plaintiff Vinay Grant, by counsel, brings this action pursuant to 42 U.S.C. § 1983, alleging

the defendants were negligent and violated his constitutional rights under the Eighth Amendment

while he was a pretrial detainee in the Floyd County Jail. The Court screens the complaint under

its inherent authority to do so. See Rowe v. Shake, 196 F.3d 778, 783 (7th Cir. 1999) ("[D]istrict

courts have the power to screen complaints filed by all litigants, prisoners and non-prisoners alike,

regardless of fee status."). Because Mr. Grant identified the incorrect constitutional right, his

complaint must be dismissed, and an amended complaint must be filed.

                                     I.      Screening Standard

        In determining whether the complaint states a claim, the Court applies the same standard

as when addressing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Cesal

v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). For the complaint to survive dismissal, it "must

contain sufficient factual matter, accepted as true, to state a claim for relief that is plausible on its



                                                   1
face. A claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009).

                                      II.     The Complaint

       According to the complaint, Mr. Grant was arrested and incarcerated in the Floyd County

Jail on June 19, 2019. During booking, Mr. Grant advised the book-in officer that he suffered from

seizures and requested a bottom bunk. On June 21, Mr. Grant informed Nurse Kelly of his seizures,

high blood pressure, and depression, and again requested a bottom bunk. But Mr. Grant was

assigned to a top bunk, and on July 6, 2019, he suffered a seizure and fell off the bunk, sustaining

injuries. For the next two days, he asked correctional officers if he could see a nurse or doctor but

was not allowed to.

       On July 9, Mr. Grant received an x-ray at the jail which revealed a hip fracture. He was

taken to the hospital, where he was diagnosed with a femoral neck fracture and underwent surgery.

The doctor issued him a hip brace and told him not to walk without a walker. Jail officers

confiscated the hip brace, walker, and all other items from a "hip kit" which he received at the

hospital. He did not receive these items until his release from jail on August 8, 2019.

       From his return from the hospital until his release from jail, he was unable to shower for

three weeks due to the lack of shower seat, he was twice placed into a restraint chair for asking for

the hip kit, and forced to walk without the aid of his walker.

       Mr. Grant was due to have his staples removed by the surgeon at the hospital, but Nurse

Kelly said she would remove the staples at the jail. Uncomfortable with her previous medical

treatment, Mr. Grant refused to allow Nurse Kelly to remove the staples. At that point, several

officers threw him to the ground and handcuffed him, causing excruciating pain in his injured hip.



                                                 2
Mr. Grant was returned to his cell in a wheelchair, and when he could not get out of it, an officer

threw him to the ground while he was still in handcuffs. The officer got onto Mr. Grant's back to

remove the cuffs, resulting in injuries to Mr. Grant's face, arm, and back.

                                           III.    Analysis

        Mr. Grant names the Floyd County Sheriff's Department, Sheriff Frank Loop, Jail

Commander David Furman, and unknown correctional officers ("Jail Defendants"), and Nurse

Kelly and Advanced Correctional Healthcare, Ind. ("ACH") as defendants. He alleges that the

defendants were negligent and violated his Eighth Amendment rights. He sues the Jail Defendants

and ACH in their official capacities under the theory articulated in Monell v. Dep't of Social

Services, 436 U.S. 658, 690–91 (1978). He sues Nurse Kelly and the unknown correctional officers

in their individual capacities.

        To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a right

secured by the Constitution or laws of the United States and must show that the alleged deprivation

was committed by a person acting under color of state law. L.P. v. Marian Catholic High Sch., 852

F.3d 690, 696 (7th Cir. 2017) (citing West v. Atkins, 487 U.S. 42, 48 (1988)). The threshold inquiry

in a § 1983 suit, is to "identify the specific constitutional right" at issue. Manuel v. City of Joliet,

Ill., 137 S. Ct. 911, 920 (2017) (quoting Albright v. Oliver, 510 U.S. 266, 271 (1994)).

Constitutional claims are to be addressed under the most applicable provision. See Conyers v.

Abitz, 416 F.3d 580, 586 (7th Cir. 2005).

        Because Mr. Grant's complaint indicates that he was a pretrial detainee rather than a

convicted prisoner at all relevant times, his claims fall under the Fourteenth Amendment rather




                                                   3
than the Eighth Amendment.1 A pretrial detainee's medical care claim brought under the

Fourteenth Amendment is subject to the objective unreasonableness inquiry identified in Kingsley

v. Hendrickson, 135 S. Ct. 2466 (2015), rather than the deliberate indifference standard relevant

for convicted prisoners. Miranda v. County of Lake, 900 F.3d 335, 352 (7th Cir. 2018). The

relevant inquiry is two steps. "The first step, which focuses on the intentionality of the individual

defendant's conduct, remains unchanged [from the deliberate indifference standard] and 'asks

whether the [] defendants acted purposefully, knowingly, or perhaps even recklessly when they

considered the consequences of their handling of [plaintiff's] case.'" McCann v. Ogle County,

Illinois, 909 F.3d 881, 886 (7th Cir. 2018) (quoting Miranda, 900 F.3d at 353). In the second step,

a plaintiff must demonstrate the defendant's conduct was objectively unreasonable. Miranda, 900

F.3d at 353.

         Mr. Grant identified the incorrect applicable provision of the Constitution, and all claims

under the Eighth Amendment are dismissed for failure to state a claim. Because Mr. Grant has not

stated a claim under the correct provision of the Constitution, the Court will relinquish

supplemental jurisdiction over his state law negligence claims. See O'Grady v. Village of

Libertyville, 304 F.3d 719, 725 (7th Cir. 2002) (affirming district court's discretionary decision not

to exercise supplemental jurisdiction over state law claim after it had disposed of federal issue).

         Mr. Grant shall have through July 27, 2021, to cure this deficiency by filing an amended

complaint. The amended complaint will replace the original complaint and must contain all claims

against all defendants. Beal v. Beller, 847 F.3d 897, 901 (7th Cir. 2017).




1
 The Court also takes judicial notice of the chronological case summary in State of Indiana v. Vinay Grant, state cause
number 22D01-1906-F6-001200, available at mycase.in.gov, which shows that a criminal action was opened on June
19, 2019, and disposed of through a plea agreement on August 8, 2019.

                                                          4
                                        IV.    Conclusion

       Mr. Grant alleges violations of the Eighth Amendment, but because he was a pretrial

detainee at all relevant times, any constitutional claims regarding his medical care arise under the

Due Process Clause of the Fourteenth Amendment. Accordingly, his complaint is dismissed for

failure to state a claim, and he shall have through July 27, 2021, to file an amended complaint.


       IT IS SO ORDERED.

       Date:    7/12/2021




Distribution:

J. Clayton Culotta
CULOTTA & CULOTTA LLP
clay@culottalaw.com




                                                 5
